Ford, Judge:
The above-enumerated protest controverts tbe classification by the collector of customs of certain strainers as articles or wares, not specially provided for, composed wholly or in chief value of base metal, in paragraph 397 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, and the assessment of duty thereon at the rate of 19 per centum ad valorem.
It is the contention of plaintiff herein that said merchandise should properly have been classified as household utensils, not specially provided for, in chief value of iron, within the provisions of paragraph 339 of said act, as modified by the sixth protocol, supra,, for which duty at the rate of 17 per centum ad valorem is provided.
This case has been submitted for decision upon the following stipulation of fact:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed JW (Examiner’s Initials) by Examiner John Walsh (Examiner’s Name) on the invoices covered by the above-entitled protest and assessed with duty at the rate of 19% ad valorem under Par. 397, of the Tariff Act of 1930, as modified by T.D. 54108, consists of sink strainers, of iron or steel not glazed with vitreous glasses, similar in all material respects (except material) to those the subject of Davies Turner & Co. v. United States, Abs. 69651, wherein said merchandise was held properly dutiable under Par. 339, of the Tariff Act of 1930, as modified by T.D. 54108; that .the sink strainers covered by this protest are in chief value of iron, articles of which are dutiable at 17% ad valorem under said Par. 339, as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in Abs. 69651 be incorporated in this case, and that said protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Upon the agreed facts of record and following the cited authority, we hold that the strainers in issue should properly have been classified as household utensils, not specially provided for, in chief value of iron, in paragraph 339 of the Tariff Act of 1930, as modified by the sixth protocol, supra, and subjected to duty at the rate of 17 per centum ad valorem. That claim in the protest is, therefore, sustained. As to all other merchandise and all other claims, the protest is overruled.
Judgment will be entered accordingly.